Title: To Thomas Jefferson from Benjamin Henry Latrobe, 14 August 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington, Augt. 14th. 1806.
                        
                        My last letter d. Philadel. July 26th. gave you an account of the measures I had then taken, and was about to
                            take in order to procure the necessary of supply of articles for the Capitol which can only be had to the North ward, &
                            also to engage as many Stonecutters as could be got.—The consequences of my complaint had till then rendered it impossible
                            for me to ride,—but I on the twenty seventh found myself well enough to obtain personal knowledge of what could possibly be
                            done in the present drought to supply ourselves with Sheet Iron. For as the Schuylkill works have been bought by the
                            Corporation of Pha. nothing is now rolled there, & there is an immense scarcity of that articles. I have however
                            preceeded in getting contracts, which were already in the commencement of their execution, for all we want, & I can
                            venture to say that we shall not be disappointed.—
                        I also sent an express to New York & Albany, to endeavor to engage Stonecutters who brought me a list of 14
                            at Albany and 3 at New York who engaged to come,—one only of whom is arrived. In Philadelphia I
                            engaged five and in Baltimore two, all of whom arrived here. Two of them are run away again, after having their expences
                            of travelling paid, & five remain.—In all we have however only 25 Stonecutters, for some of our old hands have gone off,
                            among them our chief Setter. I was however so fortunate as to replace him with a capital hand from Pha. In fact no common
                                pains & persuasions have been required to procure even this
                            accession to our Strength,—for independently of the prejudice against the healthiness of Washington, business in Phila. is
                            so slack that all the Journeymen except such as were married & settled have gone elsewhere, and as far as I can
                            ascertain there is now not an unmarried Stonecutter left in the city From New York I expected an
                            easy & large supply, but the city Hall, an old fashioned building of the taste of Charles IX of France, has been so
                            expensive in its decorative part that the city funds are exhausted, & the Stonecutters are almost to a Man gone up to
                            Albany, where some addition to the State house is building. There they are now numerous, & as I said before I made engagements with 14 hands none of whom are arrived.
                        We are now in a Situation, not to want Stonecutters so much as Stone. I have written a severe letter to our
                            Quarriers, & expect good effect from it;—and if, in a day or two there is not a better prospect of a supply, I shall go
                            down to the quarries again,—altho’ it will scarcely have an effect.—
                        There are now wanting to compleat the great Architrave only 5 Stones, all of which are on board a Vessel
                            now said to be coming up the river, All the others except two are set, so there is only a gap from the Block over the left
                            hand Column behind the Speaker to that over the third Column of East Semicircle.—All the other are set, and Columns with
                            their Capitals set, excepting one, the Capital of which is in the hands of the Sculptors, it being intended to finish it
                            before it is set if possible.—The frieze on the east side is also set as far as the Architrave.—
                        On the West side of the room all the Architrave frieze & the bed moulding of the Cornice is compleatly, as
                            also on the strait part on the north. The upper part of the Cornice is now setting, and will finished round that side in a
                            few days. The Arch behind the Columns, round the West Semicircle is also turned, so that nothing but the roof is wanting
                            on this side.—
                        In the Recess we are also detained for several very essential blocks, & altho’ this part of the Work is not
                            likely to be the cause of disappointment in the completion of the Wing in time, it is highly injurious to the solidity of
                            the interior of the wing that it must be built piece meal. For the North wall is without exception the most desperate
                            attempt at Walling I ever saw, & being carried from the very foundation without any connection with the interior or
                            exterior fabrick, it requires all the support on both sides which we can give it to keep it upright. It is in fact several
                            inches out of upright though nowhere cracked. Therefore the recess is necessarily a part of our wants towards the progress of the Wing.—All the work is carried up to the level of first story & the East room to
                            the top of the principal Windows. The Carpenters are this day setting the Centers of the room over the Vestibule, and the
                            Western parts are also rising.
                        Of the Carpenters work it is difficult to give clear idea as to its exact state. All the standings
                            dressings are up, excepting in a very few instances in which they are not entirely finished although in hand You will
                            have the clearest idea of it when I tell you that of the whole ground story ⅔ds at least is ready for the plaisterer, who
                            would begin if the roof were in but in its place.
                        In the shop all the work is in hand & in great forwardness, & all the sashes of the lower story are in
                            the hands of the Glazier.—
                        I have been here about a fortnight, and have been exceedingly busy during this whole period. I have been
                            unwilling to trouble you with a letter untill the regular period of report.—
                        My detention in Phila. through arising from a most painful bladder complaint, has been most essentially
                            useful in providing the roof, and an infinite number of smaller requisites without which we could not have gone on at all.
                        As soon as our Stone arrives or better prospects appear, I will write again.
                        You have no doubt heard of the misconduct of young Robert Morris,—in committing forgery to an immense amount.
                            It is said 80,000$. & certain above 50,000.—The loss falls
                            principally upon the 
                            Usserers, among whom James Lyle (the husband of the eldest Miss Hamilton) loses 18,000$.—The distresses
                            brought on him by gambling were the cause of his ruin, & of these criminal attempts to avoid it. What is unpardonable is
                            this that he borrowed of his Wife, her little independent fortune on forged Securities, & she is now turned out of doors
                            without a change of dress even for herself & her four small children,—by one of the creditors, who obtained the first
                            execution.—She is with her father old Mr Shoemaker.
                        Mrs Latrobe writes that a report prevailed on Saturday last that he was taken in Pha. and that his Mother,
                            when she heard of it, was so shocked, that she has ever since been deranged.—What horrid misery has fallen upon this once
                            so wealthy & proud family!—
                        Old Mr. Markoe was not expected to live many hours on Monday last. He will leave a Million dollars behind
                            him. 
                  I am with the highest respect yr
                        
                        
                            B Henry Latrobe
                            
                        
                    